Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
A notice of Allowance was previously sent out on January 22, 2021.  After further consideration, Applicants requested that claim 78 be amended to include all of the limitations of allowable claim 75.  The Examiner placed a telephone call to discuss the proposed amendment to claim 78. It was agreed that claim 78 could be amended to be an independent claim and incorporate all the limitations of claim 75.  In addition, minor grammatical changes were proposed to instant claims 71-72, 79, 86, 88-89, 91-92.
Claims 50, 56, 59, 67, 70, 73-77, 81-85, 87 and 90 are allowed as in the Notice of Allowance sent out January 22, 2021. Claims 71-72, 78-79, 86, 88-89, 91-92 are amended below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given by Jasmine Whyte on February 19, 2021.
The application has been amended as follows:

Claims 71-72, 78-79, 86, 88-89, 91-92 have been amended and are presented as follows:

71. (Currently Amended) The internally cross-linked polypeptide of claim 50, comprising the amino acid sequence of SEQ ID NO[[.]]. 4, wherein each X in the amino acid sequence except for the X at position 4 of SEQ ID NO. 4 is an α-α-disubstituted non-natural amino acid, the amino acid at position 4 is norleucine, and the side chains of the α-α-disubstituted non-natural amino acids are cross-linked.  

. 6, wherein each X in the amino acid sequence except for the X at position 4 of SEQ ID NO. 6[[,]] is an α-α-disubstituted non-natural amino acid, the amino acid at position 4 is norleucine, and the side chains of the α-α-disubstituted non-natural amino acids are cross-linked.

78. (Currently Amended) A method of making an internally cross-linked polypeptide 
               providing a polypeptide comprising the amino acid sequence of any one of SEQ ID NOs. 4, 6, 14-19, 21-23, 25, 26, 29, 31, or 32, wherein each X in the amino acid sequence except for the X at position 4 of any one of SEQ ID NOs. 4, 6, 14-19, 21-23, 25, 26, 29, 31, or 32 is an amino acid with a cross-linkable side chain, and wherein the amino acid at position 4 of any one of SEQ ID NOs. 4, 6, 14-16, 18, 19, 21-23, 25, 26, 29, 31, or 32 is any amino acid wherein the side chains of the amino acids with the cross-linkable side chain are cross-linked,
               thereby making the internally cross-linked polypeptide.

79. (Currently Amended) A compound comprising a polypeptide of Formula I: 
    PNG
    media_image1.png
    116
    300
    media_image1.png
    Greyscale

Formula (I)
or a pharmaceutically acceptable salt thereof, wherein: 
(1) the polypeptide consists of SEQ ID NO[[:]].1 with 2-4 amino acid substitutions; 
(2) each R1 and R2 are independently H, alkyl, alkenyl, alkynyl, arylalkyl, cycloalkylalkyl, heteroarylalkyl, or heterocyclylalkyl; 
(3) R3 is selected from the group consisting of: alkylene, alkenylene and alkynylene; 
(4) x is 3; 

 (6) z is 1; and 
(7) each Xaa is independently an amino acid; wherein the polypeptide has an alpha helical conformation and binds BAX protein.

86. (Currently Amended) An internally cross-linked polypeptide that binds BAX protein, the internally cross-linked polypeptide comprising the amino acid sequence of SEQ ID NOs. 4 or 6 except having 1 to 2 amino acid substitutions, wherein the substitutions are not at positions 13 and 17 of SEQ ID NO[[:]. 4 or positions 8 and 12 of SEQ ID NO[[:]]. 6, and wherein the amino acid at position 4 in SEQ ID NOs. 4 or 6 is any amino acid, the other Xs in the amino acid sequence are amino acids with a cross-linkable side chain, and the side chains of the amino acids with the cross-linkable side chain are cross- linked.


88. (Currently Amended) The internally cross-linked polypeptide of claim 87, wherein the 1 to 2 amino acid substitutions are at positions selected from the group consisting of positions 1, 2, 3, 5, 6, 8, 9, 10, 12, 14, 16, 19, and 20 of SEQ ID NO[[:]]. 4, or at positions selected from the group consisting of positions 1, 2, 3, 5, 6, 9, 10, 14, 16, 19, and 20 of SEQ ID NO[[:]].6.

89. (Currently Amended) The internally cross-linked polypeptide of claim 87, wherein the 1 to 2 amino acid substitutions are not at positions selected from the group consisting of positions 7, 11, 15, and 18 of SEQ ID NO[[:]]. 4 or 6.

91. (Currently Amended) The compound or the pharmaceutically acceptable salt thereof of claim 79, wherein the 2-4 amino acid substitutions are at positions selected from the group consisting of positions 1, 2, 3, 4, 5, 6, 8, 9, 10, 12, 14, 16, 19, and 20 of SEQ ID NO[[:]].1.  

. 1.

Claims 50, 56, 59, 67, 70, 73-77, 81-85, 87 and 90 are allowed as in the Notice of Allowance sent out January 22, 2021

  Claims 50, 56, 59, 67, 70-79, 81-92 are allowed

Conclusion
  Claims 50, 56, 59, 67, 70-79, 81-92 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654